        Case 1:19-cv-04466-LMM Document 77 Filed 05/21/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                         )
MCHARDY, GEORGE DE LA PAZ JR.,                )
KEVIN JACOBS and FEIONA DUPREE,               )
Individually, and on behalf of all others     )
similarly situated,                           )      CIVIL ACTION FILE NO.
                                              )      1:19-CV-4466-LMM
      Plaintiffs,                             )
                                              )
v.                                            )
                                              )
PUBLIX SUPER MARKETS, INC.,                   )
                                              )
      Defendant.                              )

                        NOTICE OF SETTLEMENT AND
                    JOINT MOTION TO STAY PROCEEDINGS

      Defendant Publix Super Markets, Inc. and Plaintiffs jointly give notice that

the parties have agreed to settle their dispute and move to stay proceedings and

all deadlines in this case for thirty days.

      The parties engaged in a successful mediation on April 23, 2021 and are

currently finalizing a settlement agreement, which they will submit to the Court

for approval upon completion. The parties anticipate filing the agreement with

the Court no later than June 20, 2021.

      To facilitate that process, the parties request that the Court stay proceedings

and all deadlines for thirty days, until June 20, 2021.
       Case 1:19-cv-04466-LMM Document 77 Filed 05/21/21 Page 2 of 3




Date: May 21, 2021                     Respectfully submitted,


/s/ Arnold J. Lizana III               /s/ Brett C. Bartlett
Arnold J. Lizana III                   Brett C. Bartlett
Georgia Bar No. 698758                 Georgia Bar No. 040510
LAW OFFICES OF ARNOLD J.               Lennon B. Haas
LIZANA III                             Georgia Bar No. 158533
1175 Peachtree Street NE, 10th Floor   SEYFARTH SHAW LLP
Atlanta, GA 30361                      1075 Peachtree St. NE, Suite 2500
Telephone: (877) 443-0999              Atlanta, Georgia 30309-3958
alizana@attorneylizana.com             Telephone: (404) 885-1500
                                       bbartlett@seyfarth.com
Taft L. Foley II                       lhaas@seyfarth.com
Texas Bar No. 24039890
THE FOLEY LAW FIRM                     Attorneys for Defendant
3003 South Loop West, Suite 108
Houston, Texas 77054
Telephone: (832) 778-8182
Taft.Foley@thefoleylawfirm.com

Attorneys for Plaintiffs




                                       -2-
        Case 1:19-cv-04466-LMM Document 77 Filed 05/21/21 Page 3 of 3




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                         )
MCHARDY, GEORGE DE LA PAZ JR.,                )
KEVIN JACOBS and FEIONA DUPREE,               )
Individually, and on behalf of all others     )
similarly situated,                           )    CIVIL ACTION FILE NO.
                                              )    1:19-CV-4466-LMM
      Plaintiffs,                             )
                                              )
v.                                            )
                                              )
PUBLIX SUPER MARKETS, INC.,                   )
                                              )
      Defendants.                             )


                      LOCAL RULE 7.1(D) CERTIFICATION

      I certify that this Notice of Settlement and Joint Motion to Stay has been

prepared in Book Antiqua 13-point font as approved by Local Rule 5.1(B).

                                            s/ Brett C. Bartlett
                                            Counsel for Defendant




                                     -3-
